Citation Nr: 1400703	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for broken ribs.

2.  Entitlement to service connection for a head scar.

3.  Entitlement to service connection for a left shoulder injury.

4.  Entitlement to service connection for a punctured lung.

5.  Entitlement to service connection for a broken right hand.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a traumatic brain injury, to include as secondary to a heat stroke.

8.  Entitlement to service connection for a broken right leg.

9.  Entitlement to service connection for osteoporosis, to include as secondary to a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from February 1981 to May 1981.  These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for broken ribs, a head scar, a left shoulder injury, a punctured lung, a broken right hand, a back disability, a traumatic brain injury, a broken right leg, and osteoporosis.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

The appellant contends that his claimed disabilities are due to service and he indicates that he was admitted to the hospital at Fort Sill, Oklahoma (where he was stationed during service).  Unfortunately in this case, the majority of the appellant's service treatment records (STRs) are unavailable.  In October 2009, the RO advised the appellant that all efforts to obtain STRs for the period of active duty training from February 1981 to May 1981 had been exhausted.  The Board notes, however, that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other STRs.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the appellant's records from the National Personnel Records Center for his reported hospitalization at Fort Sill, Oklahoma.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored hospitalization records.

2.  If documentation obtained from the search requested above demonstrates an injury in service, arrange for any further development indicated, to include scheduling the appellant for appropriate VA examinations to determine whether the Veteran has any residuals of such an in-service injury.

3.  Thereafter, readjudicate the claims for service connection on appeal.  If the decisions remain adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


